Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-18-2006

Satkauskas v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3211




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Satkauskas v. Atty Gen USA" (2006). 2006 Decisions. Paper 1255.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1255


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                      NO. 05-3211
                                   ________________

                             MARTYNAS SATKAUSKAS,
                                       Petitioner

                                            vs.

                   ATTORNEY GENERAL OF THE UNITED STATES,
                                       Respondent
                      ____________________________________

                           On Petition for Review of an Order
                           of the Board of Immigration Appeals
                                 Agency No. A95 377 385
                                     on May 25, 2005
                          Immigration Judge: Esmeralda Cabrera
                      _______________________________________


                         Submitted Under Third Circuit LAR 34.1(a)
                                       April 13, 2006
                  Before: FISHER, ALDISERT, WEIS, CIRCUIT JUDGES
                                  (Filed: April 18, 2006)

                              _______________________

                                     OPINION
                              _______________________

PER CURIAM.

              Martynas Satkauskas, a native and citizen of Lithuania, petitions for review

of an order of the Board of Immigration Appeals. For the reasons that follow, the petition

will be denied.
              Satkauskas is a native and citizen of Lithuania. He arrived in the United

States in June of 1998 on a J-1 exchange visitor visa, and was admitted for duration of

status, but failed to maintain status. He applied for asylum, withholding of removal and

protection under the United Nations Convention Against Torture (CAT), based on

persecution he alleges he experienced as a homosexual in Lithuania. An Immigration

Judge (IJ) found that Satkauskas’ application for asylum was not timely filed within one

year of his arrival, but found that even if the application was not barred, he had not met

his burden of proof for asylum. The IJ noted some discrepancies between Satkauskas’

oral testimony and his written submissions concerning how long he was hospitalized

following a beating, and also questioned whether Satkauskas would remain in Lithuania

to complete his university studies if he really feared persecution. The IJ found that

because Satkauskas did not meet the burden of showing eligibility for asylum, he

necessarily did not meet the higher burden for withholding of removal and did not

establish a claim for protection under the CAT.

              On appeal to the Board of Immigration Appeals (BIA), Satkauskas

challenged the IJ’s adverse credibility finding, arguing that the discrepancy regarding the

number of days he was in hospital was immaterial, and explaining why he was unable to

leave Lithuania earlier. The BIA dismissed the appeal, finding that Satkauskas had not

established that his asylum application had been filed within a year, nor that he met any

of the exceptions to the time-bar. The BIA also held “assuming the respondent’s

credibility, he has not established that it is more likely than not that he would be

persecuted or tortured upon return to Lithuania.”
                Satkauskas then filed a petition for review. The Government argues that the

petition should be dismissed because it was untimely filed. However, although the

petition was not filed in this Court until June 27, 2005, Satkauskas did timely file it, albeit

in the wrong court, the United States District Court for the District of New Jersey, on

June 24, 2005. That Court stamped the petition on June 24, 2005, and forwarded it to this

Court for filing pursuant to 28 U.S.C. § 1631. We therefore have jurisdiction to consider

the petition.

                In his brief, Satkauskas argues only that the IJ did not believe that he is gay

and that her decision was based on her personal view in violation of due process. He

argues that if he is returned to his country, he will be persecuted.

                The BIA’s determination that a petitioner will not face “persecution” or

does not have a “well-founded fear of persecution” are findings of fact that we review

under the deferential substantial evidence standard. Abdille v. Ashcroft, 242 F.3d 477,

483-84 (3d Cir. 2001). The BIA’s findings thus must be upheld “unless the evidence not

only supports a contrary conclusion, but compels it.” Id. As noted above, the BIA did

not base its decision on an adverse credibility finding; rather, it determined that

Satkauskas had not met his burden of showing that it was more likely than not that he

would be persecuted upon return to Lithuania. Upon review of the record, we find that

the evidence does not compel a contrary conclusion. The petition is therefore denied.